Sanders, J.
(dissenting) — After years of attempting to get the King County Council to designate their land in compliance with the Growth Management Act (GMA), John and William Torrance today find themselves with neither justice nor legal recourse. Examining neither the merits of their claim nor the propriety of the council’s action, the majority claims the Torrances cannot be heard because the constitutional writ of certiorari is unavailable.
This triumph of form over substance is only possible because the majority abrogates the Torrances’ constitutional right to a writ of certiorari. While the constitutional right is not absolute, we have held it is nonetheless vested in the trial court’s discretion and may only be set aside on review where there is no “tenable reason” for its exercise. See Bridle Trails Community Club v. City of Bellevue", 45 Wn. App. 248, 252, 724 P.2d 1110 (1986). In fact, this is exactly the case which demands the issuance of the writ because here the superior court, in proper exercise of its discretion, reviewed the actions of King County and found good cause to grant Torrances the relief requested.
The Torrances own a 25-acre parcel which has been paralyzed in an agricultural zone for at least five and a half decades. Today the land lies in the heart of south King County’s industrial and commercial area, surrounded by thoroughfares and mainline railroad tracks. Directly to the east is Central Avenue, which carries an estimated 25,000 vehicles a day, while just south of the land is South 277th Street which, after its planned widening to five lanes, will be carrying about 32,500 cars each day. In point of fact all the properties bordering Central Avenue between downtown Kent and downtown Auburn are either commercial or *795industrial zoned or, alternatively, have had their development rights purchased by King County except this one parcel. It is an island of disuse.
Over the course of their ownership of said parcels, which began in the 1960s, the Torrances have paid about $130,000 in property taxes. But during like period the Torrances managed to earn only about $5,000 by allowing cattle to graze on the land.9 But now even this limited source of agricultural income is no longer available as their last tenant determined the land is not suitable for grazing. And, in the opinion of both the professional farmers who have used it and King County itself, the parcel is too small for any other agricultural purposes.10 The Torrances’ attempts to interest commercial agricultural farms in the land have likewise been unsuccessful.
Despite the economic hardship, illogic, and probable legal invalidity of the county’s agricultural designation of their land, the Torrances have attempted to cooperate and compromise with governing authorities. Apparently this was their fatal error because it was only after repeated unsuccessful attempts to achieve a use designation consistent with the GMA that the Torrances finally brought the lawsuit which this court now summarily dismisses as untimely notwithstanding its obvious merit.
Article IV section 6, of the Washington State Constitution expressly vests the superior court with judicial power to review administrative decisions for illegal or manifestly arbitrary acts. Saldin Sec., Inc. v. Snohomish County, 134 Wn.2d 288, 292, 949 P.2d 370 (1998). No additional “extraordinary” circumstances are required to justify the *796writ’s issuance. Id. at 294. As we have noted, the broad language of the constitution’s grant of power to issue writs of certiorari “is self-executing and needs no legislation to vest this power in the superior courts.” State ex rel. Clark v. Hogan, 49 Wn.2d 457, 461, 303 P.2d 290 (1956). In fact, we have held the power to review illegal actions always lies with the court and may not be limited by the legislature. See Saldin Sec., Inc., 134 Wn.2d at 295-96; Pierce County Sheriff v. Civil Serv. Comm’n, 98 Wn.2d 690, 693-94, 658 P.2d 648 (1983); State ex rel. Cosmopolis Consol. Sch. Dist. v. Bruno, 59 Wn.2d 366, 369, 367 P.2d 995 (1962). Zoning regulations are certainly subject to such review. Pierce v. King County, 62 Wn.2d 324, 332, 382 P.2d 628 (1963).
The writ is proper so long as tenable reasons support the discretionary ruling of the superior court. Bridle Trails Community Club, 45 Wn. App. at 252.11 See also State ex rel. Cawley v. Town of Bremerton, 32 Wash. 508, 511, 73 P. 477 (1903) (noting rule that it is within the discretion of the court to issue constitutional writs); Birch Bay Trailer Sales, Inc. v. Whatcom County, 65 Wn. App. 739, 746, 829 P.2d 1109 (1992) (citing trial judge’s statement that a matter did not rise to a constitutional action to support appellate court’s conclusion the trial court did not abuse its discretion).
The majority, however, does not address whether the trial court abused its discretion. Instead, the majority draws its entire analysis from the mere existence of a right to appeal a final determination of an administrative agency pursuant to the Administrative Frocedure Act (AFA). Majority at 790-91. Thus, the majority opines, the decision to “seek a *797remedy by means of a constitutional writ of certiorari is fatal to Torrance’s case.” Majority at 792.12
A superior court’s grant of the constitutional writ has never been subject to the kind of complacent—in fact nonexistent—review in which the majority here engages. Specifically, we have recently expressly stated the mere existence of a statutory appeal is insufficient grounds to reverse the grant of a writ: To justify dismissal, the available appeal must truly offer an effective remedy to the petitioner. Saldin Sec., Inc., 134 Wn.2d at 295. The APA appeal procedure offered no such remedy for the Torrances.
Procedurally the GMA provides for review, under the APA, of final decisions of a growth management hearings board (GMHB). RCW 36.70A.300(5). But here the only decision of the GMHB arguably subject to appeal was that it had no jurisdiction to hear the Torrance claim in the first place. Although the APA generally allows review of incorrect agency orders (RCW 34.05.570(3)), the APA does not offer the Torrances an adequate remedy at law since the merits of their claim were not subject to the GMHB’s jurisdiction, as the board correctly concluded. As the GMHB decision subject to appeal under the APA did not relate to the merits, such an appeal would have accomplished nothing.13
As the administrative board noted, its jurisdiction is limited. The board has consistently interpreted its jurisdiction narrowly, having found, for example, that it has no power to consider constitutional, common law, or equitable questions. Alberg v. King County, No. 95-3-0041, Central Puget Sound Growth Mgmt. Hrg’s Bd. Decision and Order 1109 (Sept. 13, 1995).
*798The GMA grants the board limited jurisdiction to declare plans invalid, but only if a petition is filed within 60 days of publication of the comprehensive plan. RCW 36.70A-.290(2). The board found that the last action taken by King County was outside this time line, correctly concluding it simply had no jurisdiction to hear the merits of the Torrance claim. Consequently the Torrances had no administrative remedy, at least at the time they commenced this writ action.
Such is precisely the situation which invites a constitutional writ of certiorari, for the Torrances had no recourse but the writ. That the Torrances did not appeal to the GMHB earlier does not necessarily bar the writ insofar as a trial court has tenable reasons for granting it, especially as zoning regulations by nature are ongoing. In law we have adhered to the clear rule that compliance with a statute of limitations is specifically not required when the writ of certiorari is sought to review a zoning regulation. Pierce v. King County, 62 Wn.2d at 333. Although it is true that failure to comply with a statute of limitations or administrative appeal period might provide the superior court with a discretionary basis to deny the writ, here, considering the totality of the facts, the superior court found good cause to justify the exercise of its discretion to grant the writ.
Even assuming an ongoing unlawful zoning designation may be barred, under any circumstances, from challenge by the mere passage of time, at most the trial court need only find the delay was for “good cause” to entertain the writ on the merits. See Saldin Sec., Inc., 134 Wn.2d at 293. And we must give the trial court maximum deference in its determination, seeking only a “tenable reason” to sustain it.
Here there were many “tenable reasons” which justified the trial court’s exercise of discretion to grant the writ. The Torrances did not appeal King County’s January 1995 designation of its land as “P-suffix” agricultural because that designation allowed sufficient commercial use of the *799land.14 Later in that year, the GMHB abolished the P-suffix condition, and once again King County designated the Torrance property agricultural. Again, Torrance did not appeal but only because of implied promises by the county that if they could just find other suitable land that could be designated agricultural, the county would give the subject acreage an industrial designation. Only after a futile year and an investment of over 1,000 hours of time did the Torrances finally give up this quest.15 But when they again petitioned the county to redesignate the land in compliance with state law, the county once again refused, well after the GMA administrative appeal period had run, leaving the Torrances with no administrative avenue of appeal. Thus, the learned trial judge was precisely correct when he noted:
It is fundamentally troublesome to the Court that the petitioners are without the ability to have anyone re-examine the fundamental, legally erroneous determination that this was agricultural property; and I think that’s the precise purpose for the existence of the writ certiorari.
Tr. of Oral Argument Re: Property Designation, before the Honorable Philip G. Hubbard (July 21, 1997) (Torrance v. King County, No. 96-2-21775-1) at 59.
There is nothing in the facts of this case nor in the majority opinion that demonstrates the superior court’s grant of the writ “was untenable.” To the contrary, the facts amply support the superior court’s conclusion that the Torrances had been harmed by King County’s designation of their land in an unlawful manner prohibited by the GMA. Moreover, the county’s designation in violation of state statute is an affront to the public welfare and lawful order *800as whatever police power interest justified the legislation is defeated by its violation. Indeed superior court’s conclusion that this harm would continue unless relief was granted is obviously beyond contest.
Finally, I emphatically disagree with the majority’s bold assertion that allowing the Torrances to proceed under the constitutional writ would turn the superior court into a “zoning review superauthority permitted to substitute its judgment for that of the legislative authority . . . .” Majority at 793. In fact, it is the county which has usurped the legislative authority, while it is the court which guards the state legislature’s prerogative to set forth, and limit, county zoning authority through the GMA.
The majority allows an unlawful county zoning designation to continue with no redress by vacating the Torrances’ constitutional writ of certiorari to which they are entitled. The superior court’s exercise of its discretion was proper and its decision on the law and the facts was correct. Its holding should be affirmed.

In actuality, the Torrance agricultural “income” has been a net loss of $1,000, since they spent $6,000 on a crop of winter wheat that they were subsequently unable to sell. Clerk’s Papers at 437.


Smith Brothers Farms, which had been grazing its cattle on the Torrance land, wrote that the “property is too small for any other agricultural purposes.” Record at 10112. King County, in its booklet published about the GMA, recommends a minimum of 35 acres for full-time row crops or livestock operations and 60 acres for dairy pasture operations. King County 1994 Comprehensive Plan, ch. 6, Natural Resource Lands § RL-304, at 105, reprinted in Br. of Appellant at App. 1.


This is nothing more than a restatement of the well-established test for abuse of discretion. See, e.g., State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971) (“Where the decision or order of the trial court is a matter of discretion, it will not be disturbed on review except on a clear showing of abuse of discretion, that is, discretion manifestly unreasonable, or exercised on untenable grounds, or for untenable reasons.”).


While it is true that we have said that the constitutional writ will not ordinarily he obtainable if a direct appeal is available, we have made it very clear that there exists no general rule addressing when certiorari should be denied because another avenue of appeal may he. Saldin Sec., Inc. v. Snohomish County, 134 Wn.2d 288, 293 n.2, 949 P.2d 370 (1998) (citing Bridle Trails Community Club v. City of Bellevue, 45 Wn. App. 248, 252, 724 P.2d 1110 (1986)).


At the most, the Torrances’ only appeal under the AFA would be the GM-HB’s decision that it had no jurisdiction—an appeal that they would probably lose and one that would be ineffective since it would not address the merits of their claim.


As the superior court said, “the nature of that decision was such that the petitioners would have seen no reason to appeal from it.” Tr. of Oral Argument Re: Property Designation, before the Honorable Philip G. Hubbard (July 21, 1997) (Torrance v. King County, No. 96-2-21775-1) at 59.


The Torrances allege that at least one landowner with suitable land who had been willing to have her property zoned agricultural would not deal with them because a member of the county staff told her to “stay away from us and our situation.” Tr. of Metropolitan King County Council Growth Mgmt. & Housing Comm. Meeting (June 12, 1996) (Record at 20129) at 1.